DISMISS; and Opinion Filed April 7, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01192-CV

                  GRAHAM-RUTLEDGE & COMPANY, INC., Appellant
                                    V.
                       BETH STEEB-HOUGHTON, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00270-2013

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Lewis
       The filing fee and clerk’s record in this case are past due. By postcard dated August 27,

2013, we notified appellant the $175 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. By letters dated November 13, 2013 and December 13, 2013 we

informed appellant the clerk’s record had not been filed because appellant had not paid for the

clerk’s record.   We directed appellant to provide verification it had paid for or made

arrangements to pay for the clerk’s record. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, provided the required documentation, and the clerk’s record has not been filed.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE



131192F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GRAHAM-RUTLEDGE & COMPANY,                            On Appeal from the County Court at Law
INC., Appellant                                       No. 5, Collin County, Texas
                                                      Trial Court Cause No. 005-00270-2013.
No. 05-13-01192-CV         V.                         Opinion delivered by Justice Lewis.
                                                      Justices Lang-Miers and Myers
BETH STEEB-HOUGHTON, Appellee                         participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BETH STEEB-HOUGHTON recover her costs of this
appeal from appellant GRAHAM-RUTLEDGE & COMPANY, INC..


Judgment entered this 7th day of April, 2014.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                                –3–